Citation Nr: 9903061	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  91-47 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased disability rating for post 
traumatic stress disorder and dysthymia, currently rated 
as 50 percent disabling.

2. Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	Richard LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This appeal arises from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO).

The appeal for an increased rating for post traumatic stress 
disorder (PTSD) and dysthymia arises from a rating decision 
of April 1990.  In an August 1992 decision by the Board of 
Veterans' Appeals (Board), the case was remanded to the RO 
for further adjudication.  It was returned to the Board and 
in a June 1997 decision, the case was again remanded to the 
RO for additional evidentiary development and adjudication.  
The case is again before the Board for consideration.

The Board's August 1992 remand requested that the RO address 
the issue of a total disability rating due to individual 
unemployability.  The June 1997 decision by the Board also 
remanded this issue to the RO for adjudication.  A rating 
decision in September 1998 denied entitlement to a total 
disability rating due to individual unemployability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  PTSD and dysthymia cause the veteran to be unemployable.


CONCLUSION OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
and dysthymia are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.126, 4.129, 4.130, 4.132, Diagnostic 
Codes 9405, 9411 (1996); 38 C.F.R. §§ 4.7, 4.9, 4.130, 
Diagnostic Codes 9411, 9433 (1998).

2.  The appeal for entitlement to a total disability rating 
due to individual unemployability is terminated.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.16(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  The 
veteran has not indicated that additional relevant evidence 
of probative value may be obtained which has not already been 
sought and associated with his claims folder.  Accordingly, 
the Board finds that the duty to assist him, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

In a rating decision in December 1989, service connection for 
"post traumatic stress disorder; dysthymia" was granted 
with a 10 percent disability rating assigned.  The decision 
also granted a period of temporary total disability due to 
hospitalization under the provisions 38 C.F.R. § 4.29.  A 
rating decision in June 1991 increased the disability rating 
to 50 percent.  The 50 percent rating has remained in effect 
since that time.

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Personality disorders are not diseases or injuries within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. § 4.9 (1998).

The rating criteria of Diagnostic Code 9411 for PTSD and 
Diagnostic Code 9405 for Dysthymic disorder in effect at the 
time of veteran initiated his claim provide that the 
disability will be rated under the criteria for 
psychoneurotic disorders.  These criteria provide that a 10 
percent rating is warranted where emotional tension or 
anxiety is productive of mild social and industrial 
impairment.  A 30 percent rating is warranted where the 
psychoneurotic symptoms produce reduction in initiative, 
flexibility, efficiency, and reliability to produce definite 
industrial impairment.  A 50 percent rating would be 
appropriate if the disorder is productive of considerable 
industrial impairment and a 70 percent rating is warranted if 
the disorder is productive of severe industrial impairment 
based on the veteran's ability to interact on both a social 
and industrial level, as confirmed by current clinical 
findings.  A 100 percent rating is appropriate when the 
attitudes of all contacts result in virtual isolation in the 
community, there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, and the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Codes 9405, 9411 
(1996).

Unlike certain physical disorders that have clear-cut 
manifestations that either meet or do not meet the schedular 
criteria, the evaluation of psychiatric disorders involves a 
significant degree of judgment.  Impairment of social 
adaptability, in itself, the history and complaints provided 
by the veteran, or the characterization of the severity of 
impairment by an examiner or treating physician is not 
determinative.  It must be shown that industrial impairment 
is the result of actual manifestations of the service-
connected psychiatric disorder.  The severity of a 
psychiatric disability is based upon actual symptomatology, 
as it affects social and industrial adaptability.  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful 
employment and decrease in work efficiency.  38 C.F.R. 
§§ 4.126, 4.129, 4.130 (1996).  

In Hood v. Brown, 4 Vet.App. 301 (1993), the U.S. Court of 
Veterans Appeals (Court) stated that the term "definite" as 
set forth in 38 C.F.R. § 4.132 (Diagnostic Codes 9400 through 
9411) was qualitative in character, unlike the other terms 
used to ascertain the level of severity of a psychiatric 
disability, which were quantitative in character.  The Court 
invited the Board to construe the term "definite" in such a 
manner that would quantify the degree of impairment 
contemplated by that term for purposes of meeting the 
statutory requirement that the Board articulate reasons and 
bases for its decision.  38 U.S.C.A. § 7104(b)(1) (West 
1991).

In a precedent opinion dated November 9, 1993, the VA General 
Counsel concluded that "definite" is to be construed, for the 
purpose of determining the severity of a psychiatric 
disability, as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than large."  
VAOPGC 9-93 (11-9-93); O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  

On November 7, 1996, new rating criteria for psychiatric 
disorders were promulgated.  61 Fed.Reg. 52,695 (1996).  
Under the criteria of Diagnostic Code 9411 for PTSD and 
Diagnostic Code 9433 for Dysthymic disorder, a 10 percent 
rating is warranted where there is occupational and social 
impairment due to mild or transient symptoms which decreases 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms are 
controlled by continuous medication.  

A 30 percent rating is appropriate where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent disability rating is appropriate where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9433 (1998).

During the pendency of the veteran's claim, the psychiatric 
rating criteria were changed.  The veteran is entitled to 
have his claim evaluated under both the old and the new 
criteria, and have to criteria most favorable to his claim 
applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Therefore, both the old and the new psychiatric rating 
criteria will be considered.

Records of VA hospitalizations in 1988, a February 1990 VA 
examination report, and a December 1990 VA hospital discharge 
summary indicate that PTSD and/or dysthymia/depression were 
present.  However, these records do not provide an assessment 
of the overall degree of impairment.  A May 1991 VA 
examination report notes a diagnosis of PTSD, prolonged, 
severe.  The report indicates that the prognosis was guarded 
and the veteran was severely disabled by PTSD.  An August 
1997 VA examination report notes Axis I diagnoses of alcohol 
abuse, alcohol dependence, major depressive disorder, and 
history of PTSD.  The report also notes Axis II diagnoses of 
schizoid personality disorder and paranoid personality 
disorder.  The Global Assessment of Functioning (GAF) value 
was 35 which is indicative of major impairment in several 
areas.  A November 1997 addendum to the August 1997 VA 
examination report indicates Axis I diagnoses of alcohol 
dependence, dysthymic disorder, and severe PTSD.  The Axis II 
diagnoses were schizoid personality disorder and paranoid 
personality disorder.  The Axis V GAF values were 35 for PTSD 
and alcohol dependence which, as noted above, is indicative 
of major impairment.  The report indicates that a GAF value 
of 45 (indicative of serious symptoms or serious impairment 
in social and occupational functioning) was appropriate for 
dysthymic disorder, schizoid personality disorder, and 
paranoid personality disorder.  The overall GAF value was 35.  
The report further states "[a]ssigning relative weights on 
these various influences on the veteran's behavior is 
virtually impossible."  

The 1997 VA examination report indicates that some of the 
veteran's impairment was due to personality disorders which 
are not considered a disabilities.  See 38 C.F.R. § 4.9 
(1998).  However, the November 1997 examination addendum 
indicates that it was not possible to differentiate the 
psychiatric impairment due to personality disorders from the 
impairment due to the service connected diagnoses.  The 
examination findings which provide overall assessments 
indicate impairment due to PTSD and dysthymia that was 
described as severe or have GAF values that equate to serious 
and major impairment.  Serious and major psychiatric 
impairment are not described in the psychiatric rating 
criteria in effect at the time the veteran initiated his 
claim, however, severe impairment in the Schedule equates to 
a 70 percent rating.  38 C.F.R. § 4.132, Diagnostic Codes 
9405, 9411 (1996).

It is noted that the veteran worked for the U.S. Postal 
Service until 1987 when he was injured and could no longer 
work in that position.  At his hearing before the member of 
the Board, he indicated that he tried working as a security 
guard but body pain prevented him from continuing that.  This 
would indicate that the veteran's employment difficulties 
were due in large part to physical problems and not due to 
his psychiatric disorders.  However, a May 1991 statement 
from the president of a business that had worked with the 
veteran in conjunction with veterans' organizations indicates 
that it would be impossible to hire the veteran in any 
position or recommend him for a position due to his behavior.  
As noted, the Schedule does not provide disability ratings 
for serious and major impairment, however, the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) 
indicates that a GAF of 45 lists as an example of serious 
symptoms or serious impairment the inability to keep a job.  
Additionally, a GAF of 35 lists as an example of major 
impairment in several areas being unable to work.  Since 
there is a statement in the record that the veteran would not 
be hired for work and would not be recommended to a potential 
employer due to his behavior, and medical evidence indicates 
that the severity of psychiatric symptoms would prevent him 
from keeping a job or working, the Board finds, with 
application of the benefit of the doubt provisions of 
38 U.S.C.A. § 5107(b) (West 1991), that his psychiatric 
problems cause him to be unemployable.  

As noted above, it is not possible to differentiate whether 
the veteran's impairment is due to his service connected PTSD 
and dysthymia or whether the impairment is due to non service 
connected causes.  Therefore, the veteran's PTSD and 
dysthymia cause him to be unemployable.  Unemployability is a 
factor for a 100 percent rating under the psychiatric rating 
criteria in effect at the time the veteran initiated his 
claim.  Accordingly, the evidence supports granting a 100 
percent rating for PTSD and dysthymia.  38 C.F.R. § 4.132, 
Diagnostic Codes 9405, 9411 (1996); Johnson v. Brown, 7 
Vet.App. 95 (1994). 

A 100 percent disability rating is warranted under the old 
psychiatric rating criteria.  This is the maximum rating that 
is available.  The 100 percent rating is also the maximum 
rating that is available under the revised rating criteria.  
Therefore, it is not necessary to consider the revised 
psychiatric rating criteria.  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9433 (1998).

Based on the above, the evidence favors granting a 100 
percent disability rating for PTSD and dysthymia.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.126, 
4.129, 4.130, 4.132, Diagnostic Codes 9405, 9411 (1996); 
38 C.F.R. §§ 4.7, 4.9, 4.130, Diagnostic Codes 9411, 9433 
(1998).

Individual unemployability

Under the provisions of 38 C.F.R. § 4.16(a) (1998), a total 
rating due to individual unemployability is appropriate where 
the schedular rating is less than total yet the veteran is 
unable to secure or follow substantially gainful employment.  
However, as found above, a total rating for PTSD and 
dysthymia is warranted.  Since an individual unemployabiltiy 
rating requires that the veteran's disabilities be less than 
total yet a total disability rating has been awarded on a 
schedular basis, there is no basis in the law to grant a 
total rating due to individual unemployability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.16(a) (1998).  In light of 
the grant of the total schedular disability rating, there is 
no entitlement under the law to the benefit sought.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).  Accordingly, the 
appeal must be terminated.



ORDER

1.  A 100 percent disability rating for PTSD and dysthymia is 
granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.
2.  The appeal for a total disability rating due to 
individual unemployability is terminated.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 10 -


